FILED
                             NOT FOR PUBLICATION                              JAN 09 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICK ALTON FOLEY,                                 No. 09-17037

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00787-SMM

  v.
                                                  MEMORANDUM *
DORA SCHRIRO, Director; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Rick Alton Foley, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison

officials violated his constitutional rights. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal under Fed. R.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Civ. P. 41(b). Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). We

affirm.

      The district court did not abuse its discretion by dismissing Foley’s action

with prejudice for failure to comply with a court order because Foley failed to

respond to the court’s order requiring him to complete his portion of the Joint

Pretrial Order, despite being warned that failure to do so could lead to dismissal.

See Fed. R. Civ. P. 41(b); see also Henderson, 779 F.2d at 1423 (listing factors to

consider before dismissing under Rule 41(b)).

      Foley’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                    09-17037